DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 4/4/2019, amended claims 8-9, 12, 14, 28-30, 35, 37, and 42 and cancelled claims 3, 6-7, 10-11, 13, 17-25, 31-33, 38-41, and 43-51 are acknowledged. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 4-5, 8-9, 12, and 14-16, drawn to a steerable needle comprising a shaft, steering head, transmission, and base.
Group II, claim(s) 26-30, drawn to a steerable needle comprising a first tape spring, first steering head, second tape spring, and second steering head.
Group III, claim(s) 34-35, drawn to a steerable needle comprising a first tape spring, first steering head, transmission, and shaft.
Group IV, claim(s) 36-37 and 42, drawn to a steerable needle comprising a first shaft, second shaft, and steering head.
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a steering head, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sugahara et al. (US 2012/0191090 A1). Sugahara et al. discloses a steerable needle (1) comprising a steering head (3a) (see Figures 1A-2C and [0051]-[0053]).
During a telephone conversation with Aaron Rabinowitz on 5/13/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-2, 4-5, 8-9, 12, and 14-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 26-30, 34-37, and 42 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prisco et al. (WO 2015/153174 A1) (cited by Applicant).

	Regarding claim 1, Prisco et al. discloses a steerable needle (260) comprising: 
a shaft (268) comprising a beam capable of being controllably buckled (see Figures 7A-8B and p. 13, lines 24-28); 
a steering head (415) positioned at a distal end of the shaft (see Figure 7A and p. 22, line 29-p. 23, line 9); 
a transmission (360) for controlling the orientation of the steering head (see p. 23, lines 10-32); and 
a base (266) positioned at a proximal end of the shaft (see Figure 5 and p. 18, line 33-p. 19, line 7).  
Regarding claim 4, Prisco et al. discloses the steering head defines a lumen (430) formed therethrough (see Figure 7A and p. 22, line 29-p. 23, line 9).
	Regarding claim 5, Prisco et al. discloses the transmission comprises at least one control linkage, at least one shaft, at least one tape spring, or any combination thereof (see p. 13, lines 24-28).
	Regarding claim 8, Prisco et al. discloses the beam comprises a flattened tube, and the transmission comprises at least one control linkage contained within said flattened tube (see Figure 7A and p. 13, lines 24-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prisco et al., further in view of Fischer et al. (US Patent No. 11,207,500 B2).
	
	Regarding claim 2, it is noted Prisco et al. does not specifically teach the steering head comprises a beveled tip. However, Fischer et al. teaches the steering head comprises a beveled tip (142) (see col. 4, lines 32-36 and col. 5, lines 6-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle of Prisco et al. to include a steering head comprising a beveled tip, as disclosed in Fischer et al., so as to provide greater steering capability (see Fischer et al.: col. 5, lines 9-12).
	Regarding claim 9, it is noted Prisco et al. does not specifically teach at least one of the beam and transmission comprises a pre-curved mechanical bias.  However, Fischer et al. teaches at least one of the beam and transmission comprises a pre-curved mechanical bias (see col. 4, lines 2-7 and col. 10, line 34-col. 11, line 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle of Prisco et al. to include at least one of the beam and transmission comprising a pre-curved mechanical bias, as disclosed in Fischer et al., so as to provide additional dexterity and control during needle insertion (see Fischer et al.: col. 4, lines 2-7).

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prisco et al., further in view of Nai et al. (“Steerable Mechanical Joint for High Load Transmission in Minimally Invasive Instruments” ASME. J. Med. Devices. September 2011; 5(3): 034503).

	Regarding claim 12, it is noted Prisco et al. does not specifically teach the beam comprises a first tape spring and wherein the transmission comprises a second tape spring. However, Nai et al. teaches the beam comprises a first tape spring (FSB) and wherein the transmission comprises a second tape spring (FSB) (see Figures 1-2 and p. 034503-2, col. 1, ¶ 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle of Prisco et al. to include the beam comprises a first tape spring and wherein the transmission comprises a second tape spring, as disclosed in Nai et al., so as to provide a steerable mechanical joint that fits within a small diameter and is able to withstand relatively high force transmission (see Nai et al.: p. 034503-1, col. 2, ¶ 3).
	Regarding claim 15, Nai et al. teaches the first and second tape springs are oriented such that they form a closed tube (see Figures 1-2 and p. 034503-2, col. 1, ¶ 2).  

Allowable Subject Matter
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791